Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prest (US 20200057525). 
With regard claim 1, Prest discloses A display device (abstract; fig 1-58) comprising a front display area; and a plurality of side display areas; and a corner display area (at least the front display area with flat surface and plurality of side display areas on 4 sides and corner display area on 4 corners; at least fig 26-29 shows these items; see also other figures) wherein the plurality of side display areas and the corner display area are disposed outside of the front display area (at least fig 26-29), wherein the plurality of side display areas comprise: a first side display area adjacent to a first side of the front display area (at least one out of 4 sides); and a second side display area adjacent to a second side of the front display area (at least another one out of 4 sides), wherein the corner display area is adjacent to a corner (see the corner display areas, at least in the above cited drawings) of the front display area between the first side display area and the second side display area, the corner display area being connected to the first side display area and the second side display area (at least fig 26-29), and wherein: the front display area has a flat display surface (at least fig 26-29; flat surface on top/bottom); the first side display area, the second side display area, and the corner display area respectively form a bent surface (at least fig 26-29); a shape of the bent surface of the corner display area is different from a shape of the bent surface of the first side display area and a shape of the bent surface of the second side display area (at least fig 26-29); and each of the first side display area, the second side display area, and the corner display area is stretchable and/or shrinkable (at least fig 26-29). Examiner’s note: The display area allowed for fold/unfold, roll/unroll, and/or changing the size or cover areae without any crack/gap/damage, Examiner consider as stretchable and/or shrinkable, and wherein; the front display area comprises a plurality of first display units (at least fig 26-29; or paragraph [231]-[236] the display units which can display the image and the resolution is programmable by the controller); the first side display area and the second side display area comprise a plurality of second display units (at least fig 26-29; or paragraph [231]-[236] the display units which can display the image and the resolution is programmable by the controller); the corner display area comprises a plurality of third display units (at least fig 26-29; or paragraph [231]-[236] the display units which can display the image and the resolution is programmable by the controller).
Prest lacks specifically teach (as a whole; see also claim objection): in an unbent state of each of the first side display area, the second side display area, and the corner display area, a pitch of the second display units and a pitch of the third display units is smaller than a pitch of the first display units; and in a bent state of each of the first side display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units. 
Prest further teaches the pixel configuration and/or the image display (by the plurality display units) is programmable (paragraph [231]-[236]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable to selected display units) and modify to previous discussed structure so as to have: in an unbent state of the first side display area, the second side display area, and the corner display area, a pitch of the second display units and a pitch of the third display units is smaller than a pitch of the first display units (for the selected display units); and in a bent state of each of the first side display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units (for the selected display units; see also claim objection). The motivation to modify the previous discussed structure with the current feature is to save the power while the user is using the second side display and/or the corner display area.
With regard claim 4, the above discussed art further disclosed the first side display area comprises a first edge; the corner display area comprises a second edge connected to the first edge (at least fig 26-29).
Prestlacks teaching: in an unbent state of the first side display area, the second side display area, and the corner display area: a pitch of the second display units in a first direction perpendicular to the first edge of the first side display area is smaller than a pitch of the first display units in the first direction; and a pitch of the third display units in a second direction perpendicular to the second edge is smaller than a pitch of the first display units in the first direction.
Prest further teaches the pixel configuration and/or the image display (by the plurality display units) is programmable (paragraph [231]-[236]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable to selected display units) and modify to previous discussed structure so as to have: in an unbent state of the first side display area, the second side display area, and the corner display area: a pitch of the second display units in a first direction perpendicular to the first edge of the first side display area is smaller than a pitch of the first display units in the first direction; and a pitch of the third display units in a second direction perpendicular to the second edge is smaller than a pitch of the first display units in the first direction
With regard claim 7, the above discussed art further disclosed the first side display area comprises a first edge; the corner display area comprises a second edge connected to the first edge(at least fig 26-29).
Prest lacks teaching (see also claim objection): a radius of curvature of the first side display area and a radius of curvature of the corner display area is referred to as r; an arc length along the bent surface of the first side display area from the first edge of the first side display area to a boundary between the first side display area and the front display area is πr/2; and an arc length of the second edge is πr/2.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have a radius of curvature of the first side display area and a radius of curvature of the corner display area is referred to as r; a distance on the bent surface from the first edge of the first side display area to a boundary between the first side display area and the front display area is πr/2; and a length of the second edge is πr/2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Especially the disclosed display is flexible (paragraph [008]-[0011]).  In re Aller, 105 USPQ 233. The motivation to modify the previous discussed structure with the current feature is to provide a better image display and/or fit to the device structure. 
Examiner’s note: as discussed in the objection, the fig 6 shows “r” and the claimed limitations is πr/2. The differences are the “r” vs. “1.57r”. Examiner consider discovering the optimum or workable ranges, as discussed above, involves only routine skill in the art (especially the structure is flexible).



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “At no point, however, does Prest teach differences in pitches between display units or differences in bent and unbent states, much less as claimed. To this end, Prest merely invites experimentation, but never actually explicitly or inherently references the pitch between display units, much less in the manner claimed. Moreover, Prest is presumably referring to the bent configuration as shown in, for instance, FIGS. 29 and 49, not unbent configurations of the respective display components. Prest is completely silent on this issue, and, therefore, it is even more apparent that Prest fails to teach or suggest each and every one of the above-noted features of independent claim 1” (pages 11 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
As discussed in the office action, Prest further teaches the pixel configuration and/or the image display (by the plurality display units) is programmable (paragraph [231]-[236]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (programmable to selected display units) and modify to previous discussed structure so as to have: in an unbent state of the first side display area, the second side display area, and the corner display area, a pitch of the second display units and a pitch of the third display units is smaller than a pitch of the first display units (for the selected display units); and in a bent state of each of the first side display area, the second side display area, and the corner display area, each of a pitch of the second display units and a pitch of the third display units is almost the same as a pitch of the first display units (for the selected display units; see also claim objection). The motivation to modify the previous discussed structure with the current feature is to save the power while the user is using the second side display and/or the corner display area.
Examiner would like to invite Applicant to broadly interpret the claims and consider the office action (regarding the argued “pitched between pixels”). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841